Exhibit Title VIII of the Farm Credit Act of 1971, as amended 12 U.S.C. 2279aa et seq. As of May 22, 2008 AGRICULTURAL MORTGAGE SECONDARY MARKET Subtitle A— Establishment and Activities of Federal Agricultural Mortgage Corporation SEC. 8.0. DEFINITIONS. ­ For purposes of this title: (1)AGRICULTURAL REAL ESTATE.— The term "agricultural real estate" means— (A)a parcel or parcels of land, or a building or structure affixed to the parcel or parcels, that— (i)is used for the production of one or more agricultural commodities or products: and (ii)consists of a minimum acreage or is used in producing minimum annual receipts, as determined by the Corporation; or (B) principal residence that is a single family, moderate-priced residential dwelling located in a rural area, excluding— (i)any community having a population in excess of 2,500 inhabitants; and (ii)any dwelling, excluding the land to which the dwelling is affixed, with a value exceeding $100,000 (as adjusted for inflation). (2)BOARD.— The term "Board" means— (A)the interim board of directors established in section 8.2(a); and (B)the permanent board of directors established in section 8.2(b); as the case may be. (3)CERTIFIED FACILITY.— The term "certified facility" means— (A)an agricultural mortgage marketing facility that is certified under section 8.5; or (B)the
